Citation Nr: 1538493	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  02-01 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for arthritis.  

2.  Entitlement to service connection for joint pain, to include as due to a chronic qualifying disability.  

3.  Entitlement to service connection for gastrointestinal disorder, to include as due to a chronic qualifying disability.  

4.  Entitlement to service connection for fatigue, to include as due to a chronic qualifying disability.  

5.  Entitlement to service connection for hot flashes, to include as due to a chronic qualifying disability.  

6.  Entitlement to service connection for memory loss, to include as due to a chronic qualifying disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran was a member of the Army Reserve, with active duty for training from July 1988 to December 1988 and active duty in support of Operation Desert Shield and Desert Storm from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 1999 and March 2003 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In September 2004, the Veteran testified at a Travel Board Hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this case in April 2005, November 2009, February 2013, and January 2014 for further development.  The case has since been returned to the Board for further appellate review.  The appeal originally included a claim of entitlement to service connection for sleep apnea and a skin disorder.  The Board's April 2005 decision denied the claim of entitlement to sleep apnea.  In addition, on remand, the Agency of Original Jurisdiction (AOJ) awarded service connection for a skin disorder in a September 2014 rating decision, constituting a full grant of the benefits sought on appeal for that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS) and the Virtual VA (VVA) electronic claims file.  The Board has reviewed all relevant documents in VBMS and VVA.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As discussed above, the Veteran testified at a September 2004 Travel Board Hearing before a Veterans Law Judge (VLJ) in connection with the issues currently on appeal.  A transcript of the hearing is of record, but that VLJ has since retired from the Board.  In a July 2015 letter, the Veteran was offered another hearing before a different VLJ who would ultimately decide this appeal.  In an August 2015 response, the Veteran indicated that that he wanted an in-person hearing with a different VLJ.  See 38 U.S.C.A. § 7107(c) (West 2014).  Therefore, remand is required to afford the Veteran a new Travel Board Hearing.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a Travel Board Hearing with a Veterans Law Judge in accordance with his request.  Thereafter, Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

